Case 1:20-cr-00152-PAB Document 256 Filed 04/28/21 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                             Chief Judge Philip A. Brimmer

Criminal Case No. 20-cr-00152-PAB

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1. JAYSON JEFFREY PENN,
2. MIKELL REEVE FRIES,
3. SCOTT JAMES BRADY,
4. ROGER BORN AUSTIN,
5. TIMOTHY R. MULRENIN,
6. WILLIAM VINCENT KANTOLA,
7. JIMMIE LEE LITTLE,
8. WILLIAM WADE LOVETTE,
9. GARY BRIAN ROBERTS, and
10. RICKIE PATTERSON BLAKE,

       Defendants.


                                          ORDER


       This matter comes before the Court on Defendants’ Joint Motion to Vacate

Motion and Expert Disclosure Deadlines Pending the Court Setting a New Trial Date

[Docket No. 255]. The predicate for the motion is the defendants’ belief that General

Order 2021-3 “continued all criminal jury trials in the District of Colorado, other than

designated pilot trials.” Id. at 2.

       The defendants’ interpretation of General Order 2021-3 is mistaken. General

Order 2021-3 states, in part, that “effective March 1, 2021, all civil and criminal jury

trials scheduled to commence before any district or magistrate judge in any courthouse

in the District of Colorado are CONTINUED subject to further order of the presiding
Case 1:20-cr-00152-PAB Document 256 Filed 04/28/21 USDC Colorado Page 2 of 3




judicial officer, with the exception of certain pilot trials as authorized by the chief judge.”

See General Order 2021-3. The effect of this order was not, as defendants claim, to

“continue[] all criminal jury trials.” Docket No. 255 at 2. Rather, a trial setting is vacated

pursuant to the General Order only if the presiding judge issues a “further order”

explicitly continuing the trial. Thus, any trial set before or after General Order 2021-3

remains set until a “further order” continues the trial or until such time as the chief judge

determines which pilot trials will be designated that trial week. This has been the

practice in the District since General Order 2020-10, issued on June 15, 2020.

       No “further order” has vacated the trial in this case. No “further order” has

vacated the current motions deadlines or expert disclosure deadlines in this case.

Rather, this case is set for trial on August 2 and has been so set since November 17,

2020. Docket No. 198. Thus, the defendants’ motion will be denied.

       In denying the defendants’ motion, the Court does not suggest that defendants

lack good grounds to file a motion to exclude time and reset the trial. The discovery is

voluminous and more documents have been produced recently. Docket No. 255 at 3.

Moreover, with ten defendants, it may be reasonable to set the trial for more than ten

days. However, defendants have not filed such a motion1 and, until they do, and until

the Court rules on it, the pretrial motion deadlines and the August 2, 2021 trial date

remain. Such a motion would provide an appropriate basis to discuss when defendants

would be prepared to file pretrial motions and make expert disclosures, when


       1
          Defendants’ Motion for a Status Conference [Docket No. 235] was not a motion
for ends of justice exclusion, even though the motion suggested that the Court set a
new trial date. The motion did not suggest by what authority the Court could reset the
trial without excluding time.

                                               2
Case 1:20-cr-00152-PAB Document 256 Filed 04/28/21 USDC Colorado Page 3 of 3




defendants will be ready for trial, for how long the trial should be set, and any objections

that the United States has to the motion.

       Wherefore, it is

       ORDERED that Defendants’ Joint Motion to Vacate Motion and Expert

Disclosure Deadlines Pending the Court Setting a New Trial Date [Docket No. 255] is

denied. It is further

       ORDERED that Defendants’ Motion for a Status Conference [Docket No. 235] is

denied.


       DATED April 28, 2021.

                                            BY THE COURT:



                                            PHILIP A. BRIMMER
                                            Chief United States District Judge




                                              3
